Title: 28th.
From: Adams, John Quincy
To: 


       Mrs. Welch and Betsey Smith came from Boston this morning; we all went to Weymouth and dined at Doctor Tufts’s. In the afternoon I went over to Mr. Norton’s house; where in my Infancy I have spent many days, which I scarcely remember even as a distant dream; but before this day I had not been in the house these nine years. As I returned from Weymouth I was overtaken by the rain, and stop’d at Mr. Cranch’s; but it did not abate, and I went home in the midst of it.
      